UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
CENTURY SURETY COMPANY,

                                                       Plaintiff,
                                                                           MEMORANDUM & ORDER
                          -against-
                                                                           16-cv-335 (ENV) (PK)
ATWEEK, INC. d/b/a YANKELS DEMOLITION, CUP
OF TEA, LLC and EDISSON PAGUAY,

                                                       Defendants. :
---------------------------------------------------------------------- X

VITALIANO, D.J.

         Plaintiff Century Surety Company ("Century") brings this action seeking to disclaim

coverage under an insurance policy procured by defendant Atweek, Inc. d/b/a Yankels

Demolition ("Atweek"). Also named as defendants are an additional insured, Cup of Tea, LLC

("Cup of Tea"), which is the owner of a certain premises Atweek renovated and which is itself

covered by the insurance policy, and Edisson Paguay, who at all relevant times was employed by

an Atweek subcontractor. Century and Cup of Tea have filed cross-motions for summary

judgment, pursuant to Federal Rule of Civil Procedure 56. 1 Century has also filed a motion for

default judgment against Atweek. 2

         For the reasons set forth below, Century's motion for summary judgment is granted, Cup

of Tea's cross-motion for summary judgment is denied and Century's motion for default

judgment against Atweek is also granted. 3


1
    Century has alternatively moved for judgment on the pleadings, pursuant to Rule 12(c).
2Atweek has not appeared in this action. Paguay has appeared but is not a party to the instant
motions.
3The findings and conclusions reached on the cross-motions for summary judgment apply with
equal force and effect on the claim Century has made against the defaulting party.


                                                         1
                                           Background4

        In May 2013, Cup of Tea hired Atweek as the general contractor for a renovation project

at one of its properties, which was located at 187 Stockholm Street in Brooklyn. Century Rule

56.1 Statement, Dkt. No. 70 ("Century SOF"), ,r 6-7. 5 As part of the agreement between them,

Atweek was required "to hire all the appropriate and competent sub-contractors" necessary to

complete the project. Century SOF ,r 8. As is the norm in such matters, Atweek was also

required to indemnify Cup of Tea against liability resulting from, inter a/ia, injury "to any

person(s)" arising out of the work it performed and to procure insurance for those purposes. Cup

of Tea Rule 56.1 Statement, Dkt. No. 73 ("Cup of Tea SOF"), ,r 10-11.

        In furtherance of its contractual obligations to Cup of Tea, Atweek sought, and Century

issued, an insurance policy for the period covering July 21, 2013, through July 21, 2014. See

Deel. of Christopher T. Bradley ("Bradley Deel."), Dkt. No. 69, at Ex. 1-A; Century SOF ,r 1.

Section I of the policy, listing the terms of coverage, provides the following in a section on

"Bodily Injury and Property Damage Liability":

               We will pay those sums that the insured becomes legally obligated
               to pay as damages because of "bodily injury" or "property
               damage." We will have the right and duty to defend the insured
               against any "suit" seeking those damages. However, we will have
               no duty to defend the insured against any "suit" seeking damages
               for ''bodily injury" or "property damage" to which this insurance

4
  The material facts are drawn from the pleadings, the Local Rule 56.1 filings and the parties'
evidentiary submissions. The facts are construed, as they must be, in the light most favorable to
the party opposing summary judgment. Unless noted otherwise, the following facts are
undisputed for the purposes of this Memorandum & Order.
5 Cup of Tea did not respond to Century's Rule 56.1 statement but instead filed a statement of
undisputed facts in support of its cross-motion for summary judgment. Where appropriate, facts
in Century's Rule 56.1 statement will be deemed admitted for purposes of Century's motion for
summary judgment. See E.D.N.Y. Local Civ. R. 56.l(c); Giannul/o v. City of New York, 322
F.3d 139, 140 (2d Cir. 2003) ("If the opposing party then fails to controvert a fact so set forth in
the moving party's Rule 56.1 statement, that fact will be deemed admitted."). In any event, there
is no meaningful dispute about the facts here.


                                                 2
               does not apply.

Bradley Deel. Ex. 1-A at Page ID # 720. 6 The policy contains two exclusions that are relevant

here. First, the "Action Over Exclusion" provision replaces the analogous provision in the body

of the policy. It excludes from coverage bodily injury to the following individuals:

               ( 1) An "employee" of the named insured arising out of and in the
               course of:

               (a) Employment by the named insured; or

               (b) Performing duties related to the conduct of the named insured' s
               business



               This exclusion applies:

               ( 1) Whether the named insured may be liable as an employer or in
               any other capacity; and

               (2) To any obligation to share damages with or repay someone else
               who must pay damages because of the injury.

Id. at Page ID# 777. Additionally, the "Bodily Injury to Independent Contractors" provision

excludes from coverage bodily injury to the following individuals:

               ( 1) Any independent contractor or the "employee" of any
               independent contractor while such independent contractor or their
               "employee" is working on behalf of any insured;



               This exclusion applies:

               ( 1) Whether the insured may be liable as an employer or in any
               other capacity; and

               (2) To any obligation to share damages with or repay someone else
               who must pay damages because of "bodily injury."



6
 In the interest of clarity, PageID numbers are used to designate page numbers within Bradley
Deel. Ex. 1.


                                                3
Id. at Page ID# 778.

       Finally, the policy contains a "Separation of Insureds" provision that states that the policy

applies "as if each Named Insured were the only Named Insured" and "[s]eparately to each

insured against whom claim is made or 'suit' is brought." Id. at Page ID# 731.

       On or about January 6, 2014, Paguay filed a claim with the Workers' Compensation

Board alleging that he was injured on January 2, 2014, while working as an employee of Atweek

at the construction site at 187 Stockholm Street (the "Paguay action"). See Century SOF 19;

Bradley Deel. Ex. 1-E at Page ID # 827 (listing "Yankels Demolition/Atweek Inc." as the

"employer when injured"). The record reflects, however, that Paguay was actually working for a

sub-contractor of Atweek, identified only as "Luis." Cup of Tea SOF 17; see also Dkt. No. 1-6

(Paguay action complaint) 1 19.

       On January 9, 2014, Paguay filed a lawsuit advancing a potential claim on the policy in

Kings County Supreme Court, Index. No. 696/2014, against Cup of Tea and Atweek. Century

SOF 110. The Paguay action alleges that Cup of Tea is the owner of the premises at 187

Stockholm Street, Atweek was the general contractor of the renovation project there and Paguay

was injured when he fell from an elevated surface while working on the project. Century SOF 1

12-14; Cup of Tea SOF 17.

       On April 29, 2014, the Workers' Compensation Board ruled that Yankels Demolition

(Atweek) was liable for Paguay's benefits claim. Bradley Deel. Ex. 1-F at Page ID # 830. By

letter dated July 16, 2014, Century assigned counsel to defend Cup of Tea in the Paguay state

court tort action as an "additional insured" under the policy, subject to a partial disclaimer of

coverage based on the exclusions outlined above and a reservation of rights to recoup defense

costs incurred in that action. Century SOF ,r 15.




                                                  4
                                        Standard of Review

       In harmony with long established procedures, a federal district court must grant summary

judgment when, construing the evidence in the light most favorable to the non-movant, "there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552,

91 L. Ed. 2d 265 (1986). A court's responsibility in assessing the merits of a summary judgment

motion is not to try issues of fact, but merely to "determine whether there are issues of fact to be

tried." Sutera v. Schering Corp., 73 F.3d 13, 16 (2d Cir. 1995) (quoting Katz v. Goodyear Tire

& Rubber Co., 737 F.2d 238,244 (2d Cir. 1984)); see also Kaytor v. Elec. Boat Corp., 609 F.3d

537, 545 (2d Cir. 2010) (noting that, on summary judgment, "the court 'may not make credibility

determinations or weigh the evidence'") (emphasis omitted) (quoting Reeves v. Sanderson

Plumbing Prods., 530 U.S. 133, 150, 120 S. Ct. 2097, 2110, 147 L. Ed 2d 105 (2000)).

       This exercise demands a critical eye. Not all facts are material. A fact is "material" if it

"might affect the outcome of the suit under the governing law." Anderson v. Liberty Lobby, Inc.,

477 U.S. 242,248, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202 (1986). For a dispute over material

facts to be "genuine," the evidence must be "such that a reasonable jury could return a verdict for

the nonmoving party." Id. Assertions of fact must be supported by citations "to particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations ... , admissions, interrogatory answers, or other

materials." Fed. R. Civ. P. 56(c)(l)(A).

       The moving party bears the burden of demonstrating that there is no genuine dispute as to

any material fact, see Jeffreys v. City ofNew York, 426 F.3d 549, 553 (2d Cir. 2005), and the

motion court must resolve all ambiguities and draw all permissible factual inferences in favor of




                                                  5
the party opposing the motion. See Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc.,

391 F.3d 77, 83 (2d Cir. 2004); Gummo v. Viii. ofDepew, 15 F.3d 98, 107 (2d Cir. 1996) ("If, as

to the issue on which summary judgment is sought, there is any evidence in the record from

which a reasonable inference could be drawn in favor of the opposing party, summary judgment

is improper."); Heilweil v. Mount Sinai Hosp., 32 F.3d 718, 721 (2d Cir. 1994) (noting that

summary judgment can be granted "only when no rational jury could find in favor of the

nonmoving party").

       If the moving party meets its initial burden of demonstrating the absence of a disputed

issue of material fact, the burden shifts to the nonmoving party. The nonmoving party may not

rely on "conclusory allegations or unsubstantiated speculation" to defeat summary judgment.

Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998). Again, the nonmoving party can prevail by

"designat[ing] specific facts showing that there is a genuine issue for trial." Celotex Corp., 477

U.S. at 324 (internal quotation marks omitted). If the evidence favoring the non-moving party is

"merely colorable, or is not significantly probative, summary judgment may be granted."

Anderson, 477 U.S. at 249-50 (internal citations omitted).

                                             Discussion

       The parties meet at the expected crossroads. Century contends that the contract is

unambiguous and that it is entitled to judgment as a matter of law. Cup of Tea asserts that an

"ambiguity is created" by the terms of the policy, "which must be construed in favor of

coverage." Cup of Tea's Opp. Mem. & Mem. in Support oflts Cross-Motion for Summ. J.

("Cup of Tea Br."), Dkt. No. 74, at 3. Two interrelated points of controversy are at play:

whether Century is required to indemnify Cup of Tea, and, if not, whether it is entitled to recoup

attorney's fees in defending the state court action.




                                                  6
      I.      Coverage

           The parties first contest whether the policy, by its terms, unambiguously excludes from

coverage any liability to which Cup of Tea might be exposed for Paguay's injuries, including any

obligation to defend it in the state court lawsuit.

           Underpinned by a wealth of insurance coverage disclaimer litigation, it is clear that "New

York law requires ambiguities in insurance contracts to be construed in favor of the insured."

Vella v. Equitable Life Assur. Soc. of U.S., 887 F.2d 388, 392-93 (2d Cir. 1989); see also Thomas

J Lipton, Inc. v. Liberty Mut. Ins. Co., 34 N.Y.2d 356,361,314 N.E.2d 37, 39 (1974) ("It is

fundamental that ambiguities in an insurance policy must be construed against the insurer. This

is particularly so as to ambiguities found in an exclusionary clause.") (internal citations omitted).

Even so, the doctrine of contra preferentem "does not come into play unless [a] court first

determines that the contract is, in fact, ambiguous." Hugo Boss Fashions, Inc. v. Fed. Ins. Co.,

252 F.3d 608, 616 (2d Cir. 2001).

           Obviously, the mere fact that parties to an insurance contract seek to apply terms or read

terms differently does not make the policy language ambiguous. "Contract terms are considered

ambiguous if they are 'capable of more than one meaning when viewed objectively by a

reasonably intelligent person who has examined the context of the entire integrated agreement

and who is cognizant of the customs, practices, usages and terminology as generally understood

in the particular trade or business."' Lightfoot v. Union Carbide Corp., 110 F .3d 898, 906 (2d

Cir. 1997)

           With that analytical framework in place, the language of the policy must be understood to

exclude from its coverage claims brought by an employee of Atweek or one of its contractors.

That is to say, if Paguay was an employee of Atweek, the action over exclusion clause would




                                                      7
short-circuit Century's obligation to provide coverage of Cup of Tea because, as Century

contends, that provision excludes from coverage "bodily injury" to any "'employee' of the

named insured arising out of and in the course of ... [e]mployment by the named insured,"

Bradley Deel. Ex. 1-A at PageID # 777; and if Paguay was instead an independent contractor or

employee of "Luis," who was himself an independent contractor for Atweek, the bodily injury to

independent contractors provision would apply. See Bradley Deel. Ex. 1-A at Page ID# 778

(precluding coverage for bodily injury to "[a]ny independent contractor or the 'employee' of any

independent contractor while such independent contractor or their 'employee' is working on

behalf of any insured").

       In an attempt to rescue its bid for coverage, Cup of Tea relies on Hastings Development,

LLC v. Evanston Insurance Co., 141 F. Supp. 3d 203,207 (E.D.N.Y. 2015), aff'd in part,

vacated in part and remanded on other grounds, 701 F. App'x 40 (2d Cir. 2017) (summary

order), for the proposition that the separation of insureds provision in the policy here creates an

ambiguity. In Hastings, the insurer refused to indemnify one of three named insureds in a

personal injury lawsuit brought by an employee of another of the named insureds. The policy in

Hastings excluded coverage for any lawsuit arising out of bodily injury to "an employee of the

Named Insured arising out of and in the course of employment by any Insured ...." Id.

(emphasis added). The court held that an ambiguity existed as to whether the phrase "Named

Insured" referred only the named insured who employed the injured employee, or also to the

other named insureds under the policy; and, moreover, that both parties' interpretations of the

phrase were reasonable. Id. at 211-12.

       There is, however, no such ambiguity in the policy here. The action over exclusion

clause applies to an employee "of the named insured arising out of and in the course of ...




                                                  8
[e]mployment by the named insured." Bradley Deel. Ex. 1-A at Page ID # 777 (emphasis

added). The policy, therefore, excludes coverage for any employee of Atweek arising out of and

in the course of employment by Atweek. This interpretation matches with a nearly identical

provision that the Second Circuit determined, in an unpublished summary order, to be

"unambiguous." See Endurance Am. Specialty Ins. Co. v. Century Sur. Co., 630 F. App'x 6, 7

(2d Cir. 2015) (summary order); but see Employers Ins. Co. of Wausau v. Harleysville Preferred

Ins. Co., 726 F. App'x 56, 62-63 (2d Cir. 2018) (summary order) (employer's liability exclusion

did not apply) ("It is significant that the exclusion refers to 'the insured,' rather than 'an insured'

or 'the named insured.' ... It is reasonable to read 'the insured' to refer solely to whichever

insured is seeking coverage .... ") (emphasis original).

        Beyond that, the breadth of the exclusions from coverage, as described above, also covers

the alternative scenario. To the extent that Paguay was an independent contractor, rather than an

employee, of Atweek, the bodily injury to independent contractors clause would apply, since that

provision excludes coverage to any "independent contractor" or '"employee' of any independent

contractor while such independent contractor or their 'employee' is working on behalf of any

insured." Bradley Deel. Ex. 1-A at Page ID# 777 (emphasis added).

        With this branch of its ambiguity argument coming up short as to the policy's exclusion

of coverage for Paguay's fall, Cup of Tea's last grasp is its argument that the separation of

insureds clause creates an ambiguity as to whether the action over exclusion provision should be,

essentially, rewritten. But separation of insureds provisions like the one here can be read in

harmony with the other policy provisions and have been held to be unambiguous. See, e.g.,

Endurance Am. Specialty Ins. Co., 630 F. App'x at 8 (separation of insureds provision was

unambiguous and district court erred "in reading [the additional insured's name] into the words




                                                   9
'the named insured' in the action over exclusion provision."). As Century argues, the separation

of insureds provision means, indeed, that the policy applies "[s]eparately to each insured against

whom claim is made," Bradley Deel. Ex. 1-A at Page ID# 731, but as was the case in

Endurance, it would be illogical to read Cup of Tea into the action over exclusion clause, which

specifically references the "named insured." In light of the above, and because the policy

unambiguously excludes coverage for Paguay's injuries here, Century is entitled to summary

judgment.

     II.      Attorney's Fees

           The only issue remaining is whether Century is entitled to recoup expenses incurred in

the defense of Cup of Tea. Cup of Tea attacks rather obliquely Century's coverage letter, dated

July 16, 2014, which states that "Century is reserving its right to withdraw counsel and to seek

reimbursement for costs incurred as a result of providing Cup of Tea a defense." Cup of Tea Br.

at 12. It then continues the linguistic fisticuffs, contending that, because Century reserved its

rights to seek reimbursement for "costs," rather than "attorney's fees," it was deprived of the

opportunity to object to such a reservation and Century, as a result, is not entitled to recover fees.

Cup of Tea Br. at 11; see United Specialty Ins. Co. v. CDC Hous., Inc., 233 F. Supp. 3d 408,414

(S.D.N.Y. 2017) ("Courts have consistently determined that insurers are entitled to

reimbursement of defense costs upon a determination of non-coverage so long as the reservation

was communicated to the insured, who did not expressly refuse to consent to the reservation.").

Yet, Cup of Tea's semantic gambit nets it nothing since it is beyond question that an insurer's

"reservation to seek reimbursement of defense costs include[s] the attorney's fees it incurred in

defending" an underlying action. United Specialty Ins. Co., 233 F. Supp. 3d at 414.

           Provisional representation by insurers is a well-trod path. The underlying action goes on




                                                   10
notwithstanding the coverage dispute, meaning that the insurer cannot ignore it. Should it do so,

its loss in the coverage dispute litigation could expose it to significantly increased expenses - it

must defend. But, as was given here, the insured is entitled to notice of this reservation so it can

make its choice to accept or decline. It is simple: Century gave its reservation of rights notice,

Cup of Tea did not object, coverage has now been determined to be excluded and Century is

entitled to recover its "costs," which, obviously, consist mostly of attorney's fees.

                                             Conclusion

       For the foregoing reasons, Century's motion for default judgment against Atweek and its

motion for summary judgment are granted, and Cup of Tea's cross-motion for summary

judgment is denied. The Court, therefore, declares that Century is not obligated to defend or

indemnify Cup of Tea or Atweek in the Paguay action and may recoup costs and fees it has

incurred on their behalf in the defense of that action.

       The Clerk of Court is directed to enter judgment accordingly and to close this case.

       So Ordered.

Dated: Brooklyn, New York
       May 1, 2019

                                                              s/Eric N. Vitaliano

                                                             ERIC N. VITALIANO
                                                             United States District Judge




                                                  11
